Citation Nr: 0433378	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  98-12 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for Meniere's disease.  

3.  Entitlement to service connection for defective hearing 
in the left ear.  

4.  The propriety of a 10 percent initial rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating action by the 
RO that granted service connection for PTSD, and assigned a 
10 percent evaluation for this disability, effective April 
10, 1997.  The appeal also arises from a an April 2003 rating 
decision in which the RO denied service connection for 
tinnitus, defective left ear hearing, and Meniere's disease.


FINDINGS OF FACT

1.  Defective hearing in the left ear was not clinically 
demonstrated for many years after service and is unrelated to 
service.  

2.  Tinnitus was not clinically demonstrated for many years 
after service and is unrelated to service.  

3.  Meniere's disease was not clinically demonstrated for 
many years after service and is unrelated to service.  

4.  The veteran's current PTSD symptoms are mild and have 
been no more than mild since the date of the grant of service 
connection for this disability; occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks has not been demonstrated.  


CONCLUSIONS OF LAW

1.  Tinnitus, defective hearing in the left ear, and 
Meniere's disease were not incurred in or aggravated by 
service nor may service connection for neurosensory hearing 
loss in the left ear be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(2004).  

2.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), as amended, 
modified VA's duties to notify and assist claimants.  Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in January 2003, the RO informed the 
veteran of the provisions of the VCAA.  This letter told the 
veteran who was responsible for obtaining what evidence and 
what the evidence needed to show in order to establish 
service connection.

The letter did not tell the veteran what evidence was needed 
to establish entitlement to a higher original evaluation.  
This information was conveyed in the statement of the case, 
and the supplemental statement of the case.  VA's General 
Counsel has held that VCAA notice need not be conveyed in a 
single document, and that a statement of the case and 
supplemental statement of the case could serve to provide 
such notice.  VAOPGCPREC 7-2004; 69 Fed. Reg. 59989 (2004).  

The January 2003 VCAA notice also told the veteran of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such evidence in his possession.  

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 119-20.  In this case, the initial 
AOJ decision with regard to the PTSD issue was made prior to 
November 9, 2000, the date the VCAA was enacted.  The 
Pelegrini Court made clear that it did not intend in such a 
case, for RO decisions to be vacated.  Rather, a sufficient 
remedy was a remand so that the Board could ensure that the 
RO provided the required notice.  Id, at 120, 122-4.  The 
veteran essentially received that remedy when the RO provided 
the January 2003 notice.  VA has thereby met its obligation 
to notify the appellant of the evidence needed to 
substantiate his claims and of what evidence he was 
responsible for obtaining. See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA notice was provided prior to the initial denials of 
the service connection claims.

It does not appear from a review of the record that, after 
further evidentiary development and earlier Board remands, 
any clinical evidence relevant to the claims that are the 
subject of this decision is available, but not yet associated 
with the claims folder.  In addition, pursuant to the VCAA, 
the veteran has received recent VA examinations.  The 
examiners had access to all the relevant evidence of record 
and provided the necessary medical findings to evaluate these 
claims.  

                                                  I.  Factual 
Basis 

On the veteran's November 1965 examination prior to service 
entrance, no pertinent abnormalities were noted on clinical 
evaluation.  On audiological evaluation pure tone thresholds 
in the left ear were as follows: HERTZ 500 1000 2000 4000 
LEFT -5 (10) -5 (5) -5 (5) and -5 (5) decibels.  (The figures 
in parentheses are reported pursuant to International 
Standards Organization (ISO) criteria in order to facilitate 
data comparison. Audiometric findings were recorded pursuant 
to American Standards Association (ASA) standards prior to 
October 31, 1967, for service audiometric studies.)  The 
veteran's service medical records reveal no complaints, 
findings, or diagnosis indicative of Meniere's disease, 
tinnitus, or hearing loss.  On the veteran's August 1968 
examination prior to service discharge, no pertinent 
abnormalities were reported on clinical evaluation.  
Audiometric testing revealed HERTZ 500 1000 2000 4000 LEFT 5, 
5, 5, and 5 decibels.  

On VA psychiatric examination conducted in May 1997 the 
veteran reported no previous psychiatric history and no 
treatment for any emotional disorder.  It was noted that the 
veteran had worked for the telephone company for 23 years and 
his employment was stable.  He had married his current wife 
in 1996 and had been living with her since 1980.  

On evaluation the veteran was cooperative and open.  He 
answered questions logically and sequentially.  He had 
apparent verbal intelligence that was above normal.  He 
interacted well with the examiner.  His affect was within 
normal limits and was neither flattened nor blunted.  The 
veteran's mood was congruent with content and he denied 
depression, suicidal ideation, hallucinations, delusions, 
anhedonia, and feelings of detachment or estrangement.  The 
veteran had had one possible flashback in 1973 that followed 
an episode in which he was accidentally burned.  It was noted 
that he had a strong social structure and was active in 
veteran's affair.  He had had nightmares for 10 years after 
service.  It was reported that the veteran had mild symptoms 
of PTSD and no other psychiatric problems were reported.  The 
GAF (global assessment of function) was 68.

Private clinical records reflect treatment in 2001 and 2002 
for Meniere's disease in the left ear that began in about 
2000.  

On VA audiological examination in February 2003 the veteran 
gave a history of longstanding hearing loss.  The veteran 
believed that it began in 1997 or 1998 after he was diagnosed 
with Meniere's disease.  At that time, he also noted tinnitus 
and vertigo.  Audiometric testing revealed pure tone 
thresholds of 65, 70, 60, 80, and 100 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The veteran 
had a moderate to severe sensorineural hearing loss in the 
left ear.  The right ear was within normal limits for rating 
purposes.  The examiner opined that given the hiatus between 
service and the development of left ear hearing loss, 
tinnitus, and Meniere's disease were not likely due to 
acoustic trauma during service.  

During a VA psychiatric examination in April 2004 it was 
noted that the veteran had had 13 jobs in the year after 
military service, but had been working with the telephone 
company for 30 years.  He got along reasonably well with his 
coworkers and supervisors, but preferred working alone.  He 
never missed work and said that he loved his work.  

The veteran said that he enjoyed his life, but expected that 
his Vietnam experiences would be further behind him than they 
were.  He reported a flashback in 1971 that almost resulted 
in his death in a fire, but he said that flashbacks had 
gradually diminished over the next 5 years until they no 
longer bothered him.  He was noted to be well groomed with 
good hygiene.  

The veteran was noted to be entirely cooperative during the 
examination, and easily related to the examiner.  Speech was 
logical, spontaneous, and relevant.  Recent and remote memory 
was intact.  His mood appeared to be anhedonic, especially 
when talking about Vietnam.  Overall he appeared even-
tempered.  No thought disorder, delusions, or hallucinations 
were reported.  He was fully oriented and there was no 
impulse control problems, depression, or suicidal or 
homicidal problems.  He reportedly did become anxious in 
crowds since developing hearing problems, and felt that he 
could not monitor the situation properly because of this.  
His sleep was adequate and he had nightmares only when he 
watched movies about Vietnam.  He did obsess and worry about 
some things, and tended to feel overly responsible.  He 
reportedly avoided things that reminded him of Vietnam and 
did think of Vietnam regularly.  He did report diminished 
interest in activities and did avoid some socialization.  At 
times he was irritable and hypervigilant and avoided hunting 
and such places as amusement parks and Ferris wheels because 
they reminded him of military service.  The veteran said that 
he did not feel that his symptoms were worse, but he was 
disappointed to find that they had not become any better.  
His symptoms had more or less remained the same.  The 
diagnosis was PTSD, chronic but relatively mild.  The current 
GAF was 62, as was the GAF in the last year.

                                                     II.  
Legal Analysis 

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110.  Service 
connection for high frequency neurosensory hearing loss may 
be granted on a presumptive basis if it manifests to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for 
disability diagnosed after service if all the evidence 
indicates that it had its onset during service.  38 C.F.R. 
§ 3.303(d) (2004).  

The courts have interpreted the law and regulations as 
meaning that service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In regard to the veteran's current claims for service 
connection, the Board observes that the service medical 
records contain no clinical findings indicative of tinnitus, 
hearing loss, or Meniere's disease, and the post service 
evidence shows that none of these disabilities until the 
1990s, approximately 30 years after the veteran's separation 
from service.  Moreover, after a recent VA examination for 
these disabilities, the examining physician opined, 
essentially, that there was no relationship between the 
veteran's left ear hearing loss, tinnitus, and Meniere's 
disease and his period of service.  The veteran, as a lay 
person is not competent to express a medical opinion as to 
the relationship between his current disabilities and 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no other competent evidence linking the claimed 
disability to service, the preponderance of the evidence is 
against the claims.  Service connection for Meniere's 
disease, left ear hearing loss, and tinnitus must be denied.  

Higher Original Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, identified by separate rating codes. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history. 38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10. Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 10 percent rating is 
provided for PTSD manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9410.

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  Id.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Id; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The sole basis for a 100 percent rating is total occupational 
and social impairment. Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004)  

Recent VA examinations have found the veteran to be well 
groomed with good hygiene.  He was fully oriented and his 
recent and remote memory were noted to be intact.  No thought 
disorder has been found.  While his mood appeared to be 
anhedonic, especially when talking about Vietnam, the veteran 
had no impulse control problems or depression.  His social 
relationships were intact both in regard to his working 
relationships and his family relationships and the veteran 
had not been receiving any treatment for psychiatric 
symptoms.  He is well groomed and even-tempered and the 
record does not demonstrate any occupational and social 
impairment due to PTSD and no decrease in work efficiency or 
any inability to perform occupational tasks due to his 
service connected PTSD.

A higher original evaluation would require occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The veteran, 
however, has reported no such periods.  

As the veteran's representative has acknowledged, GAF scores 
between 61-70 reflect some mild symptoms (e.g. depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2004).  The veteran's GAF scores, 
accordingly reflect mild symptomatology.  Mild symptoms are 
contemplated in the criteria for the current 10 percent 
evaluation.

Since this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson v. West, 12 Vet. App. 119 
(1999) would be in order. The Board finds that the 10 percent 
rating currently reflects the highest degree of impairment 
shown since the effective date of the grant of service 
connection for PTSD.  In this regard, the most recent GAF 
score is lower than that provided on the 1997 examination.  
Both scores, however, fall into the mild range of 
symptomatology.  

The veteran has reported some anxiety, but he has not 
reported, and the record does not show most of the symptoms 
contemplated for the next higher evaluation, 30 percent.  As 
just noted he has not reported any periods of diminished work 
capacity.  The Board finds, therefore, that the disability 
does not more closely approximate the criteria for the next 
higher rating.  38 C.F.R. §§ 4.7, 4.21 (2004).  

Since there is no evidence of the symptoms required for an 
evaluation in excess of 10 percent, the evidence is not in 
equipose and the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b).  Accordingly, the claim 
is denied.


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for Meniere's disease is 
denied.  

Entitlement to service connection for defective hearing in 
the left ear is denied.  

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied..





	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



